Title: Thomas Jefferson to Thomas Jefferson Randolph, 31 March 1815
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          Dear Jefferson Monticello  Mar. 31. 15.
          Ellen’s visit to Warren has been delayed by an unlucky accident. on Monday we heard that my brother was very sick. mrs Marks wishing to go & see him I sent her the next morning in the gig with a pair of my horses, counting on their return the next day so that Ellen & Cornelia might have gone on Thursday according to arrangement. after mrs Marks had got about 7. miles on her road, one of the horses (Bedford) was taken so ill that she thought it best to return. he died that night, and no pair of the remaining three could be trusted to draw a carriage. mrs Marks going off again to-day to Snowden, I make Wormley take Seelah, and direct him to return by Warren & exchange him with you for the mare Hyatilda. she is an excellent draught animal, and with a match I have for her at Tufton will carry the girls very well; only that as it is some time since she was in geer, it will be advisable to drive her in the waggon two or three days. in the mean time as your business will probably bring you to court the girls will have the benefit of your escort to Warren. this is the best arrangement it is in my power to make. Ellen is still unwell, and her face tied up, which however she would not have permitted to disappoint her visit. the family here wish to be presented with respect to mrs Nicholas and the family of Warren. to our new friend whom you have brought into so near relation with us, give assurances that we recieve her as a member of our family with very great pleasure and cordiality and shall endeavor and hope to make this an acceptable home to you both. be ever affectionately yours
          Th: Jefferson
        